Citation Nr: 1018672	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to restoration of non-service-connected 
disability pension benefits between May 1, 2001, and May 1, 
2002.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  An RO hearing was held on the 
Veteran's request to reopen a previously denied service 
connection claim for diabetes mellitus and his claim of 
service connection for a low back disability in August 2007.  
A Travel Board hearing was held on these claims in August 
2009 at the RO before the Board.

The Board notes that this appeal also comes from a January 
2003 administrative decision in which the Milwaukee VA 
Pension Center in Milwaukee, Wisconsin, discontinued the 
Veteran's entitlement to non-service-connected disability 
pension benefits ("NSC pension") effective May 1, 2001.  
The Veteran disagreed with this decision later in January 
2003, seeking restoration of his NSC pension effective May 1, 
2001.  He perfected a timely appeal in July 2003 and 
requested a Board hearing.  The RO then offered the Veteran a 
local hearing before a Decision Review Officer (DRO) which 
the Veteran accepted and then cancelled in May 2004.  See 
38 C.F.R. § 20.704.  The Board notes that the Veteran's NSC 
pension subsequently was restored after his annual income 
dropped below the income limits; thus, the issue is as stated 
on the title page of this decision.  Because the Veteran has 
not withdrawn his appeal on this issue, it was error for the 
RO not to certify this appeal to the Board when an appeal had 
been perfected in July 2003.  Given the foregoing, the Board 
finds that it has jurisdiction over this issue as well.  

The Board observes that, in a September 1995 rating decision, 
the RO denied the Veteran's claim of service connection for 
diabetes mellitus.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for diabetes mellitus is as stated on the 
title page.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, the Board finds that new and 
material evidence has been received sufficient to reopen the 
previously denied service connection claim for a low back 
disability.  The Board also finds that additional development 
is needed prior to adjudicating this reopened claim on the 
merits.  The issue of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a September 1995 rating decision, the RO denied the 
Veteran's claim of service connection for diabetes mellitus; 
this decision was not appealed and became final.

3.  New and material evidence has been received since 
September 1995 in support of the Veteran's claim of service 
connection for diabetes mellitus.

4.  The competent medical evidence shows that the Veteran's 
current low back disability is not related to active service.

5.  The Veteran's annual income exceeded the income limits 
for NSC pension between May 1, 2001, and May 1, 2002, 
precluding entitlement to NSC pension for this time period.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision, which denied the 
Veteran's service connection claims for diabetes mellitus, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  Evidence received since the September 1995 RO decision in 
support of the claim of service connection for diabetes 
mellitus is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Because the Veteran's annual income was excessive for the 
period from May 1, 2001, to May 1, 2002, the claim for 
restoration of non-service-connected disability pension 
benefits for the period from May 1, 2001, to May 1, 2002, 
must be denied as a matter of law.  38 U.S.C.A. § 1521 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3, 3.271 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

With respect to the Veteran's claim of entitlement to 
restoration of NSC pension for the period from May 1, 2001, 
to May 1, 2002, the Board finds that VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (stating that VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the Veteran ineligible for the 
claimed benefit).  As will be explained below, the Veteran 
does not contend - and the evidence does not show - that his 
annual income between May 1, 2001, and May 1, 2002, was below 
the income threshold required for him to qualify for NSC 
pension during this time period.  The evidence shows instead 
that his wife received a lump sum payment from the Social 
Security Administration in April 2001 which put the Veteran's 
annual income above the income threshold.  The Board 
recognizes that the Veteran was not provided with applicable 
VCAA notice prior to the termination of his NSC pension 
effective May 1, 2001.  Because the claim for restoration of 
NSC pension cannot be substantiated as a matter of law, 
however, any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In a letter dated in February 2007, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claim of service connection for a low back 
disability, including that part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
February 2007 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of 
the claim of service connection for diabetes mellitus, and 
noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Accordingly, with respect to the 
service connection claim for a low back disability and the 
request to reopen a previously denied service connection 
claim for diabetes mellitus, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
RO in August 2007 and before the Board in August 2009.  The 
Board notes that, when the Veteran perfected a timely appeal 
on his non-service-connected disability pension benefits 
claim in July 2003, he requested a Board hearing.  
Unfortunately, no Board hearing was provided.  Instead, 
internal correspondence between the RO and the Milwaukee VA 
Pension Center dated in 2003 indicates that the Veteran was 
offered a Decision Review Officer (DRO) hearing to be held at 
the RO.  The Veteran accepted the DRO hearing when it was 
offered to him by the RO but then cancelled it in May 2004.  
See 38 C.F.R. § 20.704.  The Board notes that the Veteran 
testified at another DRO hearing in August 2007 and also 
before the Board in August 2009.  Although the Veteran was 
not provided with the specific type of hearing which he 
requested in July 2003 on his NSC pension claim, the Board 
also notes that he was offered the opportunity to have a 
hearing before VA which he accepted and then cancelled in May 
2004.  Id.  He also testified credibly in August 2007 and 
August 2009 but did not provide any argument on the NSC 
pension claim.  Because the NSC pension claim cannot be 
substantiated as a matter of law, and because the Veteran was 
offered a hearing on this claim in May 2004, the Board finds 
that the Veteran was not prejudiced by the lack of a Board 
hearing on this claim.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file.  Additionally, the 
examinations provided and medical opinions obtained are 
adequate for rating purposes as the examinations were 
performed based upon a review of the pertinent medical 
evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  

The Veteran has contended that there may be additional 
service treatment records which VA has not obtained because 
they are filed under a different Social Security Number (SSN) 
ending in 69 than the one he has used throughout this appeal 
ending in 90.  The Veteran and his wife contended in several 
written statements submitted to VA in April 2010 that he had 
used 2 different SSN's at the time of active service.  They 
also submitted a copy of the Veteran's U.S. Army Enlistment 
Contract in which an SSN ending in 69 was crossed out and the 
Veteran's current SSN ending in 90 was handwritten on this 
form.  The Veteran and his wife assert that the missing 
service treatment records are filed under an SSN ending in 69 
and show that he had diabetes mellitus during active 
service.  There is no indication in any of the Veteran's 
available service treatment records, however, that he had a 
second SSN during active service or used any SSN other than 
the one ending in 90 which has been used by VA, the Social 
Security Administration (SSA), and the relevant service 
department (in this case, the U.S. Army).  The Board notes in 
this regard that the Veteran has been in receipt of SSA 
benefits for years; all of the SSA records associated with 
the claims file (which were provided by the Veteran to VA) 
use the same SSN ending in 90 that has been used by VA 
throughout this appeal.  All of the Veteran's available 
service treatment records, including his enlistment physical 
examination and separation physical examination, are filed 
under the current SSN ending in 90.  All of the Veteran's 
other records pertaining to his active service which are 
associated with the claims file (here, a DD 214 and a VA Form 
3101 confirming his dates of active service) show only the 
Veteran's current SSN ending in 90 and no other SSN.  It 
appears that the Veteran's SSN ending in 69 may have been 
corrected at the time of his enlistment on to active service 
to reflect his current SSN ending in 90 (as seen on the copy 
of his U.S. Army Enlistment Contract submitted to VA in April 
2010).  Although the Board has considered the Veteran's 
argument that additional service treatment records exist 
under a different SSN, the totality of the evidence reflects 
that the correct SSN was used during all periods of the 
Veteran's active service.  The Board thus finds that the 
Veteran is not prejudiced by proceeding to adjudicate this 
claim without attempting to obtain the alleged records.

The RO has made repeated attempts to obtain the Veteran's SSA 
records.  In response to a request for these records, SSA 
informed VA in September 2008 that they had been destroyed.  
In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant 
regarding VA's inability to obtain his or her service 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  SSA informed VA in September 2008 that the Veteran's 
records did not exist and further attempts to obtain them 
would be futile.  The RO then requested that the Veteran 
provide VA with copies of his SSA records which were in his 
possession.  The Veteran provided VA with copies of his SSA 
records in November 2008.

The Veteran has contended that he was treated at Stone County 
Hospital, Wiggins, Mississippi, for his claimed disabilities 
between August 1977 and August 1978.  In response to a 
request from the RO for these records, this facility notified 
VA in August 2007 that it did not keep records dating back to 
this time period.  The Veteran also has contended that he was 
treated at Wiggins Clinic, Wiggins, Mississippi, for diabetes 
mellitus.  The RO has obtained the Veteran's records from 
this facility dated between 1974 and 1994.  Although the 
Veteran testified in August 2009 that he had been treated for 
diabetes mellitus at this facility as early as 1978, a review 
of the records obtained from Wiggins Clinic shows that the 
Veteran's earliest treatment for diabetes mellitus occurred 
in 1979.  

The Veteran also has contended that he was diagnosed as 
having diabetes mellitus by his former treating physician, 
H.F.C., M.D., who was affiliated with Wiggins Clinic for many 
years but is no longer affiliated with this facility.  The 
Board notes in this regard that Dr. H.F.C. has not reported 
consistently when the Veteran was diagnosed as having 
diabetes mellitus while he was the Veteran's treating 
physician at Wiggins Clinic.  Dr. H.F.C. has stated that the 
Veteran was diagnosed with diabetes mellitus in 1968 (prior 
to active service), in 1976 (during active service), and in 
1979 (after the Veteran's separation from active service).  
Dr. H.F.C. has not provided records showing the Veteran's 
treatment for diabetes mellitus in 1968 despite requests from 
the RO to provide all of the Veteran's medical records.  The 
RO has attempted to obtain the Veteran's medical records 
dated prior to 1974 and sent a letter in September 2008 to 
the Veteran requesting that he provide these records or a 
signed medical records release form so that VA might attempt 
to obtain them.  The Veteran responded to this September 2008 
letter with several statements received at the Board in April 
2010 in which he contended that he had not been treated for 
diabetes mellitus either in 1968 or in 1969.  He also 
contended that it was wrong for anyone to report that he had 
been treated for diabetes mellitus in 1968 or in 1969.  The 
Board finds that, because the Veteran has denied being 
treated for diabetes mellitus in 1968 or 1969, no medical 
records would be available for review and further attempts to 
obtain them need not be undertaken.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board 
will now turn to the merits of the Veteran's claims.

New & Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for diabetes mellitus.  Specifically, he 
contends that he has submitted new and material evidence 
relating his current diabetes mellitus to active service.  He 
also has contended that Dr. H.F.C., whom he has identified as 
his family physician for many years, has provided a probative 
medical opinion relating his current diabetes mellitus to 
active service.

In September 1995, the RO denied the Veteran's claim of 
service connection for diabetes mellitus.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  The Veteran did not initiate a timely appeal of the 
September 1995 RO decision and it became final. 

The claim of service connection for diabetes mellitus may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen the previously denied claim in a letter 
dated on January 28, 2007, and date-stamped as received by 
the RO on February 6, 2007.  As relevant to this appeal, new 
evidence means existing evidence not submitted previously to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the Veteran's application to reopen a service 
connection claim for diabetes mellitus, the evidence before 
VA at the time of the prior final rating decision in 
September 1995 consisted of the Veteran's service treatment 
records and post-service VA and private treatment records, 
including a letter dated September 8, 1995, from Dr. H.F.C.  
The RO determined that, because Dr. H.F.C. stated in his 
September 8, 1995, letter that the Veteran had been diagnosed 
as having diabetes mellitus in 1968, this disability existed 
prior to service.  The Veteran's service treatment records, 
including his entrance and separation physical examinations, 
showed no findings regarding the Veteran's claimed diabetes 
mellitus.  The RO also noted that the actual medical evidence 
was dated in March 1974 and the first indication of any 
treatment for diabetes mellitus was dated in February 1979.  
The RO concluded that there was no evidence that the 
Veteran's diabetes mellitus, which existed prior to service, 
permanently worsened as a result of active service.  Thus, 
the claim was denied.

The newly submitted evidence subsequent to the last final RO 
decision in September 1995 includes additional post-service 
VA and private treatment records, including records of 
treatment for diabetes mellitus, VA examination reports dated 
in September 1997 and in October 2008 with an addendum dated 
in April 2009, a letter from Dr. H.F.C. dated in September 
2002, and the hearing testimony from the Veteran and his wife 
at the Travel Board hearing held at the RO in August 2009.  
Dr. H.F.C. stated in a September 2002 letter that the Veteran 
had been diagnosed as having diabetes mellitus.  The Veteran 
testified in August 2009 that he had been told that he was a 
diabetic and lost a lot of weight in 1978 following his 
separation from active service.  The Veteran's wife testified 
credibly in August 2009 that she had known the Veteran when 
he was discharged from active service.  She also testified 
that the Veteran had lost a lot of weight in the year after 
his service separation.  She testified further that, after 
the Veteran was seen by his family physician in 1978, he 
began receiving treatment for diabetes mellitus, including 
insulin.  

With respect to the Veteran's application to reopen his 
previously denied service connection claim for diabetes 
mellitus, the Board notes that the evidence which was of 
record in September 1995 indicated that the Veteran's 
diabetes mellitus had existed prior to service and was not 
aggravated by active service.  The Veteran now has submitted 
evidence disputing this conclusion and indicating that he was 
diagnosed as having diabetes mellitus after his separation 
from active service.  He and his wife also testified credibly 
in August 2009 that his diabetes mellitus began in 1978 after 
his separation from active service.  As noted, the 
credibility of the newly submitted evidence is presumed for 
purposes of reopening the claim.  See Justus, 3 Vet. 
App. at 513.  This newly submitted evidence was not submitted 
previously to agency decision makers.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim of service 
connection for diabetes mellitus and raises a reasonable 
possibility of substantiating this claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  Accordingly, the claim of service 
connection for diabetes mellitus is reopened.

Service Connection for a Low Back Disability

The Veteran contends that he incurred a low back disability 
during active service.  He specifically contends that he 
injured his low back during boot camp when he fell off of a 
wall during physical training exercises.  He testified in 
August 2009 that he was treated on several occasions for low 
back problems during active service.  He also testified that, 
after injuring his low back during basic training, he 
continued to experience low back problems throughout active 
service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  The Veteran has contended that he incurred 
his current low back disability during active service.  A 
review of the Veteran's service treatment records shows that 
he was treated in November 1975 for muscle strain after 
complaining of low back pain and in November 1976 for low 
back pain.  It appears that these in-service low back 
problems were acute, transitory, and resolved with treatment.  
Both the Veteran's enlistment physical examination in May 
1974 and his separation physical examination in March 1977 
were negative for any medical history of back problems.  The 
Veteran's back also was normal clinically at his enlistment 
and separation physical examinations.  The Veteran signed a 
"Statement of Medical Condition" in June 1977 in which he 
reported that, to the best of his knowledge, there had been 
no change in his medical condition since his separation 
physical examination in March 1977.  Despite the Veteran's 
assertions, the Board finds no objective evidence that he 
incurred a chronic low back disability during active service.  
It appears that, following his service separation in June 
1977, the Veteran first was treated for a low back disability 
in July 1985, or more than 8 years later, when he was 
diagnosed as having back muscle spasms.  The Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The post-service medical evidence shows that, although the 
Veteran has been treated for a low back disability since his 
service separation, this disability is not related to active 
service.  A review of the Veteran's available medical records 
from Wiggins Clinic indicates that he was diagnosed as having 
muscle spasms in his back in July 1985.  On VA examination in 
September 1997, the Veteran's medical history included a 
history of chronic low back pain "for the past four years.  
He had back injury about 8-10 years prior to that."  No 
relevant current complaints were noted.  Physical examination 
showed mild stiffness and pain on range of motion testing in 
the lumbosacral spine.  The diagnoses included mild to 
moderate chronic low back pain.

On VA examination in October 2008, the Veteran's complaints 
included an inability to walk more than 1 block without 
experiencing severe back pain since his separation from 
active service in 1977.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran reported that, while on active service, 
he strained his low back in 1975 during physical training and 
was seen on another occasion during active service for low 
back pain.  The Veteran stated that his current low back pain 
was 8 out of 10 on a pain scale, intermittent, and "of a 
sharp stabbing nature" along the belt line, right greater 
than left.  He denied any radiating pain or flare-ups of 
pain.  Physical examination showed a guarded gait, a very 
slightly bent posture anterior at the waist, no assistive 
device, bilaterally symmetrical neck and back without gross 
deformity, no exaggerated thoracic kyphosis or lumbar 
lordosis, and no palpable spasms or tenderness.  The Veteran 
was able to stand on his toes and heels but could not walk 
due to his poor balance and instability so he was not asked 
to perform heel-to-toe walking.  No radiculopathy was 
present.  X-rays of the lumbosacral spine showed minor 
hypertrophic spurring.  The diagnosis was mild degenerative 
disease of the lumbar spine.  

In an April 2009 addendum to the October 2008 VA examination 
report, the VA examiner who saw the Veteran in October 2008 
stated that, based on a review of the evidence of record, 
including the Veteran's service treatment records, there was 
no chronicity or continuity of care established for his in-
service low back strain.  This examiner stated that the 
Veteran had been seen twice during active service for 
myofascial pain secondary to strain "which is entirely a 
different entity and not related to" degenerative joint 
disease of the lumbar spine.  This examiner also stated that 
the Veteran's degenerative joint disease of the lumbar spine 
"is most likely developmental." He opined that, therefore, 
the Veteran's current lumbar spine condition was not caused 
by or related to his in-service myofascial strain.  

The Board finds that the competent medical evidence of 
record, including the VA examiner's April 2009 opinion and 
the Veteran's October 2008 VA examination, provides a 
comprehensive rationale why the Veteran's current low back 
disability is not related to active service.  The Board notes 
that the Veteran has not reported consistently his post-
service medical history of low back problems to the VA 
examiners who saw him for VA examination purposes in 
September 1997 and October 2008.  For example, the Veteran 
reported on VA examination in September 1997 a history of 
chronic low back pain only since 1993, approximately 16 years 
after his service separation in 1977, and a back injury 
"about 8-10 years prior to that" or several years after 
service separation.  The Veteran subsequently reported on VA 
examination in October 2008, however, that he had been unable 
to walk more than 1 block without severe low back pain since 
his separation from active service in 1977.  This 
inconsistency undermines the probative value of the Veteran's 
lay statements concerning his medical history.  The VA 
examiner in October 2008 also reviewed the Veteran's 
available service treatment records showing treatment for low 
back problems on only 2 occasions during active service.  
Even assuming arguendo that there are additional service 
treatment records under a different SSN which were not 
reviewed at this examination, the VA examiner also noted in 
October 2008 the Veteran's reported in-service history of 
2 back injuries prior to offering his opinion that the 
Veteran's current low back disability is not related to 
service.  The Board notes that the Veteran does not contend 
that the service treatment records under another alleged SSN 
show in-service treatment for back problems; his argument 
concerning the existence of other service treatment records 
instead focused on his alleged in-service treatment for 
diabetes mellitus.  And, as noted elsewhere, the totality of 
the evidence indicates that all of the Veteran's available 
service treatment records have been obtained and no 
additional records exist under a different SSN.  More 
importantly, there is no competent contrary opinion of record 
which supports the Veteran's contention that his current low 
back disability was incurred in active service.  Thus, the 
Board concludes that, without objective evidence, including a 
medical nexus, relating the Veteran's current low back 
disability to active service, service connection for a low 
back disability is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran is competent 
to report, as he did, that he injured his low back twice 
while on active service.  This assertion is supported by a 
review of the Veteran's contemporaneous service treatment 
records.  The Veteran has not shown that he has the expertise 
required to diagnose a chronic low back disability, however.  
Nor is the Veteran competent to offer an opinion regarding 
any causal relationship between his currently diagnosed mild 
degenerative disease of the lumbar spine and active service.  
While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record showing no nexus between the current low 
back disability and active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

NSC Pension Claim

The Veteran contends that he is entitled to restoration of 
his NSC pension between May 1, 2001, and May 1, 2002.  The 
Veteran does not dispute that his wife received a lump sum 
payment of $ 15,814.00 from SSA in April 2001.  The Board 
notes that receipt of this lump sum payment caused the 
Veteran's income to exceed the annual income limits for NSC 
pension during this time period.  The Veteran contends 
instead that it was unfair for VA to stop paying him NSC 
pension between May 2001 and May 2002.  He also contends that 
his NSC pension should be restored based on continuing 
financial hardship.

Improved (non-service-connected) pension is a benefit payable 
by VA to a Veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the Veteran's willful misconduct. 38 U.S.C.A. 
§ 1521(a) (West 2002 & Supp. 2009).  Basic entitlement to 
such pension exists if, among other things, the Veteran's 
income is not in excess of the maximum annual pension rate 
(MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 
1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  
The MAPR is published in Appendix B of VA Manual M21-1 and is 
to be given the same force and effect as if published in VA 
regulations. See 38 C.F.R. § 3.21.  The relevant MAPR in this 
case is $ 16,944.00 for a Veteran with 4 dependents (as the 
RO noted in the January 2003 administrative decision letter 
notifying the Veteran that his NSC pension had been 
discontinued effective May 1, 2001).  Payments from any kind 
from any source shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12. 38 C.F.R. 
§ 3.273(a).  As relevant to this appeal, non-recurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income. 38 C.F.R. § 3.271(c).  
Income from SSA benefits is not excluded specifically under 
38 C.F.R. § 3.272 and therefore is included as countable 
income. Certain unreimbursed medical expenses may be excluded 
from countable income for the same 12-month annualization 
period to the extent they were paid. To be considered, the 
total expense must be in excess of five percent of the MAPR. 
38 C.F.R. § 3.272.  

The facts of this case are not in dispute.  In August 2001, 
SSA notified VA that the Veteran's spouse had received a lump 
sum payment of $ 15,814.00 in April 2001.  This clearly put 
the Veteran's annual income of $ 32,719.00 (which included 
income in the form of monthly SSA benefits paid to his wife 
and 4 dependent children and a deduction of $ 4,618 for 
unreimbursed medical expenses) above the MAPR of $ 16,944.00 
for a Veteran with 4 children (as the RO noted in January 
2003).  The Veteran was notified in January 2003 that he 
would be entitled to reinstatement of his NSC pension 
beginning May 1, 2002, payable June 1, 2002, because VA would 
stop counting his wife's April 2001 lump sum payment from SSA 
as annual income at that time.  Subsequent correspondence in 
the claims file indicates that the Veteran's NSC pension was 
restored when his income again dropped below the annual 
income limit.  

Because the Veteran's annual income of $ 32,719.00 clearly 
exceeded the MAPR of $ 16,944.00 between May 1, 2001, and 
May 1, 2002, he was not entitled legally to NSC pension 
during this period.  Again, the Veteran does not dispute that 
his wife received a lump sum payment of $ 15,814.00 from SSA 
in April 2001 which put his annual income above the income 
limits for NSC pension.  The question of financial hardship 
generally is not applicable to cases where, as here, the 
issue is continuing entitlement to NSC pension.  The only 
relevant consideration in this case is whether the Veteran's 
annual income exceeded the income limits for NSC pension.  
There is no question that the Veteran's excessive annual 
income precluded entitlement to NSC pension between May 1, 
2001, and May 1, 2002.  Thus, the Board finds that the claim 
of entitlement to restoration of non-service-connected 
disability pension benefits between May 1, 2001, and May 1, 
2002, must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

As new and material evidence has been received, the 
previously denied claim of service connection for diabetes 
mellitus is reopened; to this extent only, the appeal is 
granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to restoration of non-service-connected 
disability pension benefits between May 1, 2001, and May 1, 
2002, is denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the Veteran's previously denied claim of service 
connection for diabetes mellitus.  The Board finds that 
additional development must be undertaken by the RO/AMC prior 
to adjudication of this reopened claim on the merits.

The Board notes that it is not clear from a review of the 
medical evidence when the Veteran first was treated for 
diabetes mellitus.  Although he has testified that service 
treatment records filed under a different SSN show that he 
was treated for diabetes mellitus during active service, the 
Board has found that the Veteran's assertion regarding the 
existence of additional service treatment records under a 
different SSN is not supported by the totality of the 
evidence reviewed in this case.  Because all of the Veteran's 
available service treatment records already have been 
obtained, and because the totality of the evidence does not 
support a finding that there are additional service treatment 
records under a different SSN than the one currently used by 
the Veteran and also used to obtain his service treatment 
records, no additional development need be undertaken on 
remand to obtain other service treatment records.  The 
Veteran's available service treatment records (filed under 
his correct SSN) show that he was not treated for diabetes 
mellitus at any time during active service.  These records 
show no sugar or albumin in his urine at either his 
enlistment physical examination or his separation physical 
examination as well.  

The Board observes that Dr. H.F.C., whom the Veteran 
identified as his family physician at Wiggins Clinic for many 
years, has not reported consistently when the Veteran first 
was diagnosed as having diabetes mellitus.  As noted above, 
Dr. H.F.C. initially reported that the Veteran first was 
treated for diabetes mellitus in 1968 prior to active 
service.  The Veteran himself disputed this finding in April 
2010 statements submitted to VA and contended that he had not 
experienced diabetes mellitus prior to active service.  He 
has testified instead that he first was treated for diabetes 
mellitus in 1978 after service separation.  Dr. H.F.C. also 
has reported that the Veteran first was treated for diabetes 
mellitus in 1976, before the Veteran separated from active 
service in 1977, or in 1979, after the Veteran's service 
separation.  Given the foregoing, and because the Veteran has 
not been provided with a VA examination which addresses the 
contended causal relationship between diabetes mellitus and 
active service, the Board finds that, on remand, the Veteran 
should be scheduled for such examination.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for diabetes mellitus since 
active service.  Advise the Veteran that 
all available medical records from Wiggins 
Clinic dated between 1974 and 1994 have 
been obtained by VA and he should not 
submit duplicate copies of these records.  
Obtain all VA treatment records that have 
not been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  Advise 
the Veteran that he must provide a 
separate signed medical records release 
form, including full names and mailing 
addresses, for each non-VA clinician who 
has treated him for diabetes mellitus.  A 
copy of any response(s), to include a 
negative reply and any records obtained, 
should be included in the claims file.

2.  Then, after any development required 
following response from the Veteran, 
schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his diabetes mellitus.  The 
claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
the Veteran's diabetes mellitus is related 
to active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the claim of 
service connection for diabetes mellitus.  
If the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


